                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ALFRED E. OWENS,

             Petitioner,                              Case No. 15-cv-12677
                                                      Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

           Respondent.
____________________________________________________________________/

                   ORDER FOR SUPPLEMENTAL BRIEFING

      On April 3, 2019, the Court held an evidentiary hearing on Petitioner’s claim of

actual innocence. Respondent filed additional exhibits on July 25, 2019. Pursuant to the

Court’s instructions at the close of the hearing, it is hereby ORDERED that Petitioner

shall file its post-hearing brief by October 31, 2019. Respondent shall file its post-

hearing brief by November 30, 2019.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 25, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 25, 2019, by electronic means and/or ordinary
mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764


                                           1
